DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, 16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “both ends" in line 40 with no prior mentioning of ends and it not being clear what ends is referring to.  There is insufficient antecedent basis for this limitation in the claim.

The term "wide" in claim 11 is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how large or small wide is intended to mean and it appears to have no limitation other than greater than 0.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Bando (US 2005/0258062 – hereinafter Bando) in view of Tashio Ishihara (US 2018/0105343 – hereinafter Ishihara) and Zaidman et al. (US 2007/0062967 – hereinafter Zaidman), Berger et al. (US 2014/0367296 – hereinafter Berger), and Augustus Mierson (3,482,734 – hereinafter Mierson).
Re Claims 11, 15, 19, 20, and 21:
Bando discloses an outer bag (1) that includes an upper side (26), and that includes an outer take-out opening (46) at the outer bag's (1) upper side (26) (see paragraph [0038]; see Figs. 1, 2, and 5), the outer take-out opening (46) being freely opened and closed 

Ishihara teaches each of the wet sheets (1) being in a folded state (se paragraph [0060]) and having an upper-surface side (near5), with the layered body including a topmost wet-sheet (see Fig. 5), wherein the folded wet-sheet is configured such that each of the wet-sheets (1) is folded into a zigzag shape at fold lines that are substantially parallel to each other (see Fig. 5), and into a band shape to be layered, an upper edge (at 5) of the folded wet-sheet being opposite an outer take-out opening (3) (see Fig. 4), the folded wet-sheet having a middle part (2nd layer and/or middle section traverse), and an edge (left side edge), with the upper edge (at 5) of the folded wet-sheet (1) disposed at the middle part (middle section traverse) of the folded sheet in a width direction so as to face a lengthwise direction (see Figs. 4 and 5), wherein the layered body includes (i) a layer-top part that faces the outer take-out opening, the layer-top part having two sides and an underside, (ii) bottom edges, and (iii) layer-side parts that stretch from both the sides of the layer-top part to each of the bottom edges of the layered body (Examiner notes represented as a rectangular like stack) (see Figs. 1-13).  Re Claim 19: Ishihara teaches wherein the wet sheet is a facemask that is used for face packing, and that is permeated with a cosmetic liquid (see paragraph [0002]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Zaidman teaches a layered body (10) being bent in a lengthwise direction (see Fig. 4b) into an approximately inverted U-shape (see Fig. 6) and wherein the layered body (10) includes (i) an upward-arc shaped layer-top part (17) that faces an outer take-out opening (162) (see Figs. 4B and 6), the layer-top part (17) having two sides (left and right) and an underside (opposite top), (ii) bottom edges (near 13 and 14), and (iii) layer-side parts (left and right sides)  (as seen in Fig. 4b) that stretch from both the sides of the layer-top part to each of the bottom edges (13, 14) of the layered body (as shown by folding a stack into a U-shaped stack).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Ishihara and Zaidman to allow for sheet to be in optimal position for effective dispensing.

Berger teaches wherein an inner container (30) that has shape-retention capability and that accommodates a layered body (see Figs. 1-5). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Ishihara, Zaidman and Berger to provide an alternative inner container type as known by design choice of one of ordinary skill in the art.

.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Ishihara, Zaidman, Berger, and Mierson and further in view of David Rudd (US 2007/0062843 – hereinafter Rudd).
Re Claim 16:
Bando in view of Ishihara, Zaidman, Berger, and Mierson teaches the device of claim 15, but fails to specifically teach an inner sheet by which an opening of the inner container is firmly closed and within which an inner take-out opening corresponding to the outer take-out opening is to be formed.

Rudd teaches an inner sheet (50) by which an opening (main opening widthwise) of an inner container (42) is firmly closed and within which an inner take-out opening (56) corresponding to an outer take-out opening (76) is to be formed (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Ishihara, Zaidman, Berger, and Mierson with that of Rudd to provide protect the contents of a container prior to usage.






Claims 11, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Harvey Twardowski (5,368,188 – hereinafter Twardowski), Zaidman, Berger and Mierson.
Re Claims 11, 15, and 21:
Bando discloses an outer bag (1) that includes an upper side (26), and that includes an outer take-out opening (46) at the outer bag's (1) upper side (26) (see paragraph [0038]; see Figs. 1, 2, and 5), the outer take-out opening (46) being freely opened and closed by a closure means (44) (see Fig. 1); and a layered body of wet sheets (3) (see Figs. 4 and 6), the outer bag accommodating the layered body of the wet sheets (3), wherein the layered body is accommodated in a way that allows an upper edge of the upper surface-side of the topmost wet sheet (3) to be grasped by a user and spread out when the wet sheet (3) is taken out of the packaging (see Figs. 1-6), but fails to specifically teach each of the wet sheets being in a folded state, and having an upper-surface side, with the layered body including a topmost wet-sheet, and an inner container that has shape-retention capability and that accommodates the layered body; wherein the folded wet-sheet is configured such that each of the wet-sheets is folded into a zigzag shape at fold lines that are substantially parallel to each other, and into a band shape to be layered, an upper edge of the folded wet-sheet being opposite the outer take-out opening, the folded wet-sheet having a middle part, and an edge, with the upper edge of the folded wet-sheet disposed at the middle part of the folded sheet in a width direction so as to face a lengthwise direction, wherein the layered body includes (i) an upward-arc shaped a layer-top part that faces the outer take-out opening, the layer-top part having two sides and an underside, (ii) bottom edges, and (iii) layer-side parts that 

Twardowski teaches each of the wet sheets (19) being in a folded state (see Fig. 3), and having an upper-surface side (near 44), with the layered body including a topmost wet-sheet, wherein the folded wet-sheet is configured such that each of the wet-sheets is folded into a zigzag shape at fold lines that are substantially parallel to each other, and into a band shape to be layered, an upper edge (near 12) of the folded wet-sheet being opposite an outer take-out opening, the folded wet-sheet having a middle part (near 18, near 45), and an edge, with the upper edge (near 12) of the folded wet-sheet disposed at the middle part of the folded sheet in a width direction so as to face a lengthwise direction, wherein the layered body includes (i) a layer-top part that faces the outer take-out opening, the layer-top part having two sides and an underside, (ii) bottom edges, and (iii) layer-side parts that stretch from both the sides of the layer-top part to each of the bottom edges of the layered body (rectangular like shape) (see Figs. 1-3).  

Zaidman teaches a layered body (10) being bent in a lengthwise direction (see Fig. 4b) into an approximately inverted U-shape (see Fig. 6) and wherein the layered body (10) includes (i) an upward-arc shaped a layer-top part (17) that faces an outer take-out opening (162), the layer-top part (17) having two sides (left and right) and an underside (opposite top), (ii) bottom edges (near 13 and 14), and (iii) layer-side parts (left and right sides)  (as seen in Fig. 4b) that stretch from both the sides of the layer-top part to each of the bottom edges (13, 14) of the layered body (as shown by folding a stack into a U-shaped stack).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardowski and Zaidman to allow for sheet to be in optimal position for effective dispensing.

Berger teaches wherein an inner container (30) that has shape-retention capability and that accommodates a layered body (see Figs. 1-5). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardoski, Zaidman, and Berger to provide an alternative inner container type as known by design choice of one of ordinary skill in the art.

Mierson teaches wherein an inner container (50) includes a bottom (near 60), a projection (63) that is wide, and that protrudes from the bottom of the container to support the underside of the layer-top part that faces an outer take-out opening of the layered body, two sides (near 57, 58) and recessed parts (59, 60) formed on both sides of the projection (63), with said recessed parts (59, 60) accommodating the layer-side parts that respectively stretch from the layer-top part to the bottom edges of the layered body (see Figs. 1-8), both ends of the layer-side parts extending toward respective bottoms of the recessed parts (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardoski, Zaidman, Berger, and Mierson to provide a single means for urging a stack towards an opening for dispensing.  Examiner further notes the combination would be capable of providing an arrangement such as Zaidman by simply folding the stack as taught by Zaidman for “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Twardowski, Zaidman, Berger, and Mierson and further in view of Rudd.
Re Claim 16:
Bando in view of Twardowski, Zaidman, Berger, and Mierson teaches the device of claim 15, but fails to specifically teach an inner sheet by which an opening of the inner container is firmly closed and within which an inner take-out opening corresponding to the outer take-out opening is to be formed.

Rudd teaches an inner sheet (50) by which an opening (main opening widthwise) of an inner container (42) is firmly closed and within which an inner take-out opening (56) corresponding to an outer take-out opening (76) is to be formed (see Figs. 1-8) and (facemasks).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Twardowski, Zaidman, Berger, and Mierson with that of Rudd to provide protect the contents of a container prior to usage and to provide an alternative dispensed product as known within the art.


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Twardowski and Zaidman, Berger, and Mierson and further in view of Koji Nakamura (Us 2012/0211022 – hereinafter Nakamura).
Re Claims 19 and 20:


Twardowski teaches wherein the (product) is folded in reverse directions at multiple fold lines disposed in the lengthwise direction, with the upper edge being at the outer periphery of the upper side of the (product) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando with that of Twardowski to provide an alternative arrangement of design for sheets as commonly known within the art.

Nakamura teaches wherein the wet sheet is a facemask that is used for face packing, and that is permeated with a cosmetic liquid (see paragraph [0001]). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Bando in view of Twardowski, Zaidman, Berger, and Mierson with that of Nakamura to provide an alternative dispensed product as known within the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651